— In a proceeding to confirm an arbitration award, the parties cross-appeal from an order of the Supreme Court, Nassau County, entered January 22, 1979, which, upon confirming the award, remanded the matter for a determination of the damages owing to each of the affected teachers. Order affirmed, with $50 costs and disbursements, payable to the petitioner. The arbitrator’s award was thorough and well-reasoned but failed to specify which teachers were owed monetary damages and in what amounts. Special Term properly remanded the matter to the arbitrator for a determination of these issues, but since they are matters of record, about which seemingly there can be no dispute, it is suggested that the parties stipulate the facts before the arbitrator. Damiani, J. P., Titone, Gulotta and Shapiro, JJ., concur.